Title: To Thomas Jefferson from Moritz Furst, 23 January 1825
From: Furst, Moritz
To: Jefferson, Thomas


Sir,
Washington
January 23rd 1825
You did me the honor of answering a letter which I took the liberty of addressing to you last Spring, in which You stated that I was the bearer of a letter from Mr Appleton the American Consul at Leghorn to You, dated June 11th. 1807. The object of this is humbly to request with all due respect that, (You will pardon the liberty I take in addressing You again) and forward to me at this place a certificate to the above effect, which I shall take as an act of kindness, and good feeling towards a poor artist on Your part. Your letter of last Spring having been mislaid is the cause of my now being forced to trouble You, but as a friend to the arts & Sciences and knowing it always gives You pleasure to assist those engaged in them, I know You will not refuse me this favor, when I say to You that such a certificate will assist and be of great Consequence to me.Very Respectfully I have the honor to be  Your most obedient humble Servant.M. Fürst